Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-3, 5 and 7-22 are pending and are examined in the instant application.
Specification
2. 	The disclosure is objected to for the following reasons:
	The status of parent Application No. 16/593289 must be updated in the specification.
The abstract of the disclosure is objected to because it recites tomato hybrid DRTH1011 and tomato line FIR-XM17-4466. However, the claims are directed only to FIR-XM15-4367. See MPEP § 608.01 (b).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 8, the claimed tomato plant having all of the physiological and morphological characteristics of the plant of claim 1 lacks adequate written description for the following reasons. Claim 1 is directed to a tomato plant comprising at least one set of chromosomes of tomato line FIR-XM15-4367, which encompasses an F1 progeny plant of FIR-XM15-4367. An F1 progeny plant of inbred tomato line FIR-XM15-4367 inherently has half of the chromosomes of FIR-XM15-4367, even though its physiological and morphological characteristics are not disclosed. However, the plant of claim 8 is not required to have half of the chromosomes of FIR-XM15-4367. In fact, the plant of claim 8 is not required to have FIR-XM15-4367 as a parent. The plant of claim 8 is only required to have “all the physiological and morphological characteristics of the plant of claim 1.” Because the physiological and morphological characteristics of the plant of claim 1 are undisclosed, the physiological and morphological characteristics of claim 8 are unknown. As the plant of claim 8 is not defined structurally by its genetic makeup or by its physiological and morphological characteristics, the plant of claim 8 lacks adequate written description. 
5. 	Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for utilizing as a recurrent parent the plant of claim 3, does not reasonably provide enablement for utilizing as a recurrent parent the plant of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Claim 11 indicates that the plant of claim 1 is used as the recurrent parent to produce a plant comprising the desired trait and otherwise comprises all of the morphological and physiological characteristics of tomato line FIR-XM15-4367. However, the plant of claim 1 has only one set of chromosomes of tomato line FIR-XM15-4367. The plant of claim 1 encompasses an F1 hybrid progeny of tomato line FIR-XM15-4367, produced by crossing an inbred plant of tomato line FIR-XM15-4367 with an unknown plant. An F1 hybrid progeny of tomato line FIR-XM15-4367 obtained from said crossing does not have all the morphological and physiological characteristics of tomato line FIR-XM15-4367. If the starting material does not have all the morphological and physiological characteristics of tomato line FIR-XM15-4367, it cannot be utilized as a recurrent parent to produce a plant comprising all the morphological and physiological characteristics of tomato line FIR-XM15-4367. When an F1 hybrid progeny of tomato line FIR-XM15-4367 is crossed with a donor plant comprising the desired trait, its F2 hybrid progeny may contain the desired trait but would not otherwise comprise all the morphological and physiological characteristics of tomato line FIR-XM15-4367. Applicant provides no guidance and has no working example of utilizing as a recurrent parent an F1 hybrid progeny of tomato line FIR-XM15-4367 to produce the plant of claim 12. Accordingly, one skilled in the art cannot make the claimed plant of claim 12 by using the method set forth in claim 11 as commensurate in scope with the claims without undue experimentation.
Conclusion
6.	Claims 8, 11 and 12 are rejected. Claims 1-3, 5, 7, 9, 10 and 13-22 are allowable. The claims are free of the prior art. The closest prior art teaches tomato hybrid DR2379TH which shares at least 54 physiological and morphological characteristics with Applicant's FIR-XM15-4367, including (+/- 10% std. dev.) the presence of anthocyanin in hypocotyl, indeterminate growth type, number of nodes between first inflorescence, bipinnate leaf blade, rugose leaf surface, mainly uniparous inflorescence type, anthers all fused into tube, length of mature fruit, diameter of fruit, mature fruit weight, presence of core, number of locules, fruit color at maturity, locular gel color and inside out fruit ripening pattern (US 20170339857, Table 1, (A)). However, at least their calyx lobes, style pubescence, abscission layer presence, fruit surface, shape of transverse section of fruit, shape of pistil scar and blossom to stem fruit ripening pattern differ. The Office does not interpret any of the claimed products to encompass plant material obtained by crossing an F1 hybrid progeny of FIR-XM15-4367 with a genetically different plant. Also, the Office interprets “a plant part” to encompass at least one regenerable cell. Otherwise, rejections under 35 USC 101 and 35 USC 112(a) may apply.
7.	Any inquiry concerning this communications from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  

The fax phone number for the organization where this application or proceeding is assigned, for sending official correspondence, is 571-273-8300.  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 

The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/PHUONG T BUI/Primary Examiner, Art Unit 1663